Exhibit 10.1

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), AND THIS NOTE MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
THE ACT AND THE RULES AND REGULATIONS THEREUNDER.

EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO
BE BOUND BY THE PROVISIONS OF THIS NOTE. THIS NOTE AND THE RIGHTS AND
OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE TO CERTAIN INDEBTEDNESS AS SET
FORTH HEREIN.

THIS NOTE MAY NOT BE ASSIGNED, NEGOTIATED OR TRANSFERRED EXCEPT AS SET FORTH
HEREIN.

SUBORDINATED PROMISSORY NOTE

$876,449.00

January 29, 2009


     FOR VALUE RECEIVED, the undersigned, MTM TECHNOLOGIES, INC., a New York
corporation (the "Borrower"), promises to pay to FIRSTMARK III L.P. (the
"Holder"), the principal sum of eight hundred seventy six thousand four hundred
forty nine dollars ($876,449.00) with interest on the unpaid balance from the
date hereof, at the rate of fifteen percent (15%) per annum in lawful money of
the United States of America, at c/o FirstMark Capital, L.L.C.. 1221 Avenue of
the Americas, 26th Floor, New York, New York 10020, or at such other place as
the Holder may designate in writing.

     The principal of and interest on this Note shall be due and payable in full
on the later of (a) February 13, 2009, or (b) the date that the Borrower has
obtained all necessary consents from its Senior Lenders (as hereinafter defined)
to such payment (the "Maturity Date"). Interest on this Note shall be due and
payable in cash or, at the option of the Borrower, in shares of the series of
preferred stock of the Borrower next designated by the Borrower after the date
hereof, at a price per share of $0.638.

     In addition to the issuance of this Note and the Subordinated Promissory
Note issued to FirstMark III Offshore Partners, L.P. on the date hereof, in 2008
the Borrower, issued to this lender and to Pequot Private Equity Fund (n/ka
FirstMark III, L.P.), Pequot Offshore Private Equity Partners III, L.P. (n/k/a
FirstMark III Offshore Partners, L.P.), Constellation Venture Capital II, L.P.,
Constellation Venture Capital Offshore II, L.P., The BSC Employee Fund VI, L.P.,
and CVC II Partners, LLC., other notes in the aggregate amount of $6,000,000.
All such notes issued by the Borrower in 2008 and on this date are referred to
herein as the “7,000,000 Notes”.

     All computations of interest payable hereunder shall be made on the basis
of the actual number of days in the period for which such interest is payable
and a year of 365 or 366 days, as applicable. Notwithstanding any other
provision of this Note, to the

--------------------------------------------------------------------------------



extent permitted by applicable law, interest shall be due and payable on any
overdue unpaid installment of principal or interest on this Note (including
amounts due and unpaid upon any acceleration of this Note) within five (5) days
of its due date at a rate equal to the lesser of (i) ten and one-half percent
(10.5%) and (ii) the maximum rate permitted by applicable law.

     1.     Payment and Prepayment of the Note. The principal of this Note and
the interest accrued hereon may be prepaid in whole at any time.

     2.     Event of Default; Remedies. (a) Upon the occurrence and during the
continuance of an Event of Default, this Note may be accelerated upon the
written consent and direction of the holders holding a majority of the then
outstanding aggregate principal balance of the 7,000,000 Notes and as provided
in this Section 2 and the Holder shall have all of the rights and remedies
provided herein. An Event of Default shall mean the occurrence or existence of
one or more of the following events or conditions (for any reason, whether
voluntary, involuntary or effected or required by law):

     (i)     The Borrower shall fail to pay when due the principal of this Note
or any of the 7,000,000 Notes.

     (ii)     The Borrower shall fail to pay when due the interest on this Note
or any of the $7,000,000 Notes and such failure shall have continued for a
period of three Business Days; provided, however, that for the avoidance of
doubt, any accrual of interest permitted under this Note or any of the 7,000,000
Notes (in lieu of payment thereof) shall not constitute an Event of Default. For
the purposes of this Note a “Business Day” shall mean any day other than a
Saturday, Sunday, public holiday under the laws of the State of New York or any
other day on which banking institutions are authorized to close in New York
City.

     (iii)     A proceeding shall have been instituted in respect of the
Borrower or any of its material subsidiaries (each, a “Material Party”):

      (A) seeking to have an order for relief entered in respect of such
Material Party, or seeking a declaration or entailing a finding that such
Material Party is insolvent or a similar declaration or finding, or seeking
dissolution, winding-up, charter revocation or forfeiture, liquidation,
reorganization, arrangement, adjustment, composition or other similar relief
with respect to such Material Party, its assets or its debts under any law
relating to bankruptcy, insolvency, relief of debtors or protection of
creditors, termination of legal entities or any other similar law now or
hereafter in effect, or

      (B) seeking appointment of a receiver, trustee, liquidator, assignee,
sequestrator or other custodian for such Material Party or for all or any
substantial part of its property, and such proceeding shall result in the entry,
making or grant of any such order for relief,

2

--------------------------------------------------------------------------------



declaration, finding, relief or appointment, or such proceeding shall remain
undismissed and unstayed for a period of 60 consecutive days.

     (iv)     Any Material Party shall voluntarily suspend transaction of its
business; shall make a general assignment for the benefit of creditors; shall
institute (or fail to controvert in a timely and appropriate manner) a
proceeding described in Section 2(a)(iii)(A) or (whether or not any such
proceeding has been instituted) shall consent to or acquiesce in any such order
for relief, declaration, finding or relief described therein; shall institute
(or fail to controvert in a timely and appropriate manner) a proceeding
described in Section 2(a)(iii)(B), or (whether or not any such proceeding has
been instituted) shall consent to or acquiesce in any such appointment or to the
taking of possession by any such custodian of all or any substantial part of its
property; shall dissolve, wind-up, revoke or forfeit its charter or liquidate
itself or any substantial part of its property; or shall take any action in
furtherance of any of the foregoing.

     (v)     An event or condition shall have occurred which the Holder
reasonably believes creates a Material Adverse Effect. For the purposes of this
Note, a “Material Adverse Effect” shall mean an effect which is materially
adverse to the business, assets, properties, operations, results of operations
or condition (financial or otherwise) of the Borrower individually or of the
Borrower and its subsidiaries taken as a whole (excluding general economic
conditions or acts of war or terrorism).

  (b)     

If an Event of Default has occurred and is continuing hereunder:

 

     (i)      the Holder may declare the entire unpaid principal and interest
due on this Note immediately due and payable, without presentment, notice or
demand, all of which are hereby expressly waived by the Borrower;

     (ii)     upon the occurrence of any Event of Default specified in Section
2(a)(iii) above, the entire unpaid principal and interest shall become
automatically and immediately due and payable; and

     (iii)     the Holder may exercise any remedy permitted by this Note or at
law or in equity.

     3.     Waiver of Certain Rights. Subject to any applicable notice periods,
all parties to this Note, including Borrower and any sureties, endorsers, or
guarantors, hereby waive protest, presentment, notice of dishonor, and notice of
acceleration of maturity and agree to continue to remain bound for the payment
of principal, interest and all other sums due under this Note notwithstanding
any change or changes by way of release, surrender, exchange, modification or
substitution of any security for this Note or by way of any extension or
extensions of time for the payment of principal and interest; and all such
parties waive all and every kind of notice of such change or changes and agree
that the same may be without notice or consent of any of them. No Event of
Default shall be

3

--------------------------------------------------------------------------------



waived by the Holder except in a writing signed by the Holder. No waiver of any
Event of Default shall extend to any other or further Event of Default.

     4.     Pro-Rata Payment. If the Borrower is not able to pay to the holders
of the 7,000,000 Notes the full amounts due at any time when payments under the
7,000,000 Notes become due and payable by the Borrower, either on the Maturity
Date or upon the occurrence of an Event of Default, the holders of the 7,000,000
Notes shall share ratably in any distribution of the Borrower pro rata in
proportion to the respective amounts of each such holder’s 7,000,000 Notes.

     5.     Subordination.

      The right of repayment of principal of and interest on this Note shall be
subordinated to the rights and security interest of (i) GE Commercial
Distribution Finance Corporation (“CDF”) in connection with the August 21, 2007
secured Credit Facilities Agreement (“Credit Facilities Agreement”) with CDF, as
Administrative Agent, GECC Capital Markets Group, Inc., as Sole Lead Arranger
and Sole Bookrunner, and CDF and the other lenders listed in the Credit
Facilities Agreement, and (ii) Columbia Partners, L.L.C. Investment Management,
as Investment Manager and National Electric Benefit Fund (“NEBF”) in connection
with the November 23, 2005, secured credit agreement (the “CP/NEBF Credit
Agreement”) with Columbia Partners, L.L.C. Investment Management, as Investment
Manager, and NEBF, as Lender (CDF and NEBF collectively, the “Senior Lenders”
and the Credit Facilities Agreement and the CP/NEBF Credit Agreement
collectively, the “Senior Debt”). The issuance of this Note requires the consent
of the Senior Lenders pursuant to the Senior Debt. The Borrower is seeking or
has obtained such consent. While any default or event of default has occurred
and is continuing with respect to any Senior Debt, the Borrower shall not make
and the Holder shall not accept any payments or distribution in respect of this
Note of any kind. The Holder agrees that this Note shall remain unsecured at all
times and the Holder shall not accept any collateral security in respect hereof.
For so long as any Senior Debt remains outstanding or any Senior Lender shall
have any obligation to lend to the Borrower, the Holder shall not exercise any
remedies or take any enforcement action against the Borrower with respect to
this Note.

     6.     Representations and Warranties of the Borrower

          (a)      Organization and Qualification. Each of the Borrower and its
subsidiaries is duly organized, validly existing and in good standing under the
laws of its respective jurisdiction of incorporation or organization and has the
requisite power and authority to own, lease and operate its assets, properties
and business and to carry on its business as it is now being conducted or
proposed to be conducted. Each of the Borrower and its subsidiaries is duly
qualified as a foreign corporation to transact business, and is in good
standing, in each jurisdiction where it owns or leases real property or
maintains employees or where the nature of its activities make such
qualification necessary, except where such failure to qualify would not have a
Material Adverse Effect.

4

--------------------------------------------------------------------------------



          (b)     Certificate of Incorporation and Bylaws. The Borrower has
delivered to the Holder true, correct, and complete copies of the Borrower’s
certificate of incorporation as in effect on the date hereof (the “Existing
Certificate”) and the Borrower’s bylaws as in effect on the date hereof (the
“Bylaws”).

          (c)     Corporate Power and Authority. The Borrower has all requisite
corporate power and authority to execute and deliver this Note. The Borrower has
all requisite corporate power and authority to carry out and perform its
obligations under the terms of this Note.

          (d)     Authorization. The execution, delivery and performance by the
Borrower of this Note, and the performance of all of the obligations of the
Borrower under this Note have been authorized by the Board of Directors (or a
duly authorized committee thereof), and no other corporate action on the part of
the Borrower and no other corporate or other approval or authorization is
required on the part of the Borrower, or any person by law or otherwise in order
to make this Note the valid, binding and enforceable obligation (subject to (i)
laws of general application relating to bankruptcy, insolvency, and the relief
of debtors, and (ii) rules of law governing specific performance, injunctive
relief, or other equitable remedies) of the Borrower. This Note constitutes a
valid and legally binding obligation of the Borrower, enforceable against the
Borrower in accordance with its respective terms, subject to (i) laws of general
application relating to bankruptcy, insolvency, and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief, or other
equitable remedies.

          (e)     Consents. Except as otherwise stated in Section 5, no consent,
approval, waiver or authorization, or designation, declaration, notification, or
filing with any person or entity (governmental or private), on the part of the
Borrower is required in connection with the valid execution, delivery and
performance of this Note or the consummation of any other transaction
contemplated hereby (other than such notifications or filings required under
applicable federal or state securities laws, if any), except for such consents,
approvals, waivers, authorizations, designations, declarations, notifications,
or filings that have been received prior to the date hereof.

          (f)     Brokers or Finders. The Borrower has not incurred, directly or
indirectly, as a result of any action taken by the Borrower, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Note or any transaction contemplated hereby or thereby.

          (g)     Offering Exemption. Assuming the truth and accuracy of the
representations and warranties contained in Section 7, the issuance and delivery
to the Holder of this Note is exempt from registration under the Securities Act
of 1933, as amended (the “Securities Act”), and will be registered or qualified
(or exempt from registration or qualification) under applicable state securities
and “blue sky” laws, as currently in effect.

          (h)     SEC Reports. (A) The Borrower has filed all required forms,
reports and documents with the Securities and Exchange Commission (the “SEC”)
since

5

--------------------------------------------------------------------------------



April 1, 2003 (the “SEC Reports”), each of which has complied in all material
respects with all applicable requirements of the Securities and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder, each as in effect on the date such forms,
reports and documents were filed. (B) None of the following contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein in light of the
circumstances under which they were made not misleading: (i) this Note, (ii) the
Existing Certificate, (iii) the Bylaws, or (iv) the SEC Reports. There is no
fact which, to the Knowledge of the Borrower, has not been disclosed to the
Holder, which could be expected to have a Material Adverse Effect on the ability
of the Borrower to perform its obligations under the Existing Certificate, the
Bylaws or this Note. (C) The Borrower is not aware of any correspondence (other
than routine communications), action or proposed or threatened action by the SEC
or Nasdaq with regard to the Borrower since April 1, 2006, other than such
correspondence that has been disclosed by the Company in its SEC Reports. For
the purposes of this Note, “Knowledge” shall mean, with respect to the Borrower,
the knowledge, after diligent investigation, of the directors, officers and
senior management of the Borrower and of the person or persons in such entity
with responsibility for the matter with respect to which the knowledge is
applicable.

          (i)     Financial Statements. Included in the Borrower’s filings with
the SEC are the audited financial statements of the Borrower and its
subsidiaries as at and for the years ended March 31, 2008, 2007 and 2006 (the
“Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP and fairly present the financial condition and operating
results of the Borrower and its subsidiaries as of the date, and for the period,
indicated therein.

          (j)     Absence of Conflicts. The Borrower is not in violation of or
default under any provision of its Existing Certificate or Bylaws. The
execution, delivery, and performance of, and compliance with, this Note and the
consummation of the transactions contemplated hereby, do not and will not:

               (i)     violate, conflict with or result in a breach of any
provision of or constitute a default (or an event which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in the creation of any
lien upon any of the assets, properties or business of the Borrower and the
subsidiaries under, any of the terms, conditions or provisions of the Existing
Certificate or the Bylaws, or any material contract of the Borrower (for
purposes of this Section 6(j)(i) a material contract of the Borrower shall be
only those agreements that are included as exhibits to the Borrower filings with
the SEC); or

               (ii)     violate any judgment, ruling, order, writ, injunction,
award, decree, or any law or regulation of any court or federal, state, county
or local government or any other governmental, regulatory or administrative
agency or authority which is applicable to the Borrower or any subsidiary or any
of their assets, properties or business, which violation would have a Material
Adverse Effect.

6

--------------------------------------------------------------------------------



     7.     Representations and Warranties of Holder

      The Holder hereby represents and warrants that:

          (a)     Organization and Qualification. The Holder is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization to carry on its business as it is now being
conducted or proposed to be conducted.

          (b)     Power and Authority. The Holder has all requisite power and
authority to execute and deliver this Note, and to carry out and perform its
obligations under the terms of this Note.

          (c)     Authorization. The execution, delivery and performance by the
Holder of this Note, and the performance of all of the obligations of the Holder
under this Note, have been duly and validly authorized, and no other action,
approval or authorization is required on the part of the Holder or any Person by
Law or otherwise in order to make this Note the valid, binding and enforceable
obligation (subject to (i) laws of general application relating to bankruptcy,
insolvency, and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief, or other equitable remedies) of the Holder. This
Note when executed and delivered by the Holder will constitute a valid and
legally binding obligation of the Holder, enforceable against the Holder in
accordance with its terms subject to: (i) laws of general application relating
to bankruptcy, insolvency, and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief, or other equitable remedies.

          (d)     Acquired Entirely for Own Account. This Note will be acquired
for investment for the Holder’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof. The Holder’s
principal office is 1221 Avenue of the Americas, 26th Floor, New York, New York
10020. The Holder is aware that the Borrower is issuing this Note pursuant to
Section 4(2) of the Securities Act and Regulation D promulgated thereunder
without complying with the registration provisions of the Securities Act or
other applicable federal or state securities laws. The Holder is also aware that
the Borrower is relying upon, among other things, the representations and
warranties of the Holder contained in this Note for purposes of complying with
Regulation D.

          (e)     Disclosure of Information. The Holder has received and
carefully reviewed all the information it considers necessary or appropriate for
deciding whether to enter into this Note. The Holder further represents that the
Borrower has made available to the Holder, at a reasonable time prior to the
date of this Note, an opportunity to (a) ask questions and receive answers from
the Borrower regarding the terms and conditions of this Note and the business,
properties and financial condition of the Borrower, all of which questions (if
any) have been answered to the reasonable satisfaction of the Holder, and (b)
obtain additional information, all of which was furnished by the Borrower to the
reasonable satisfaction of the Holder. The foregoing, however, does not limit or
modify

7

--------------------------------------------------------------------------------



the representations and warranties of the Borrower in Section 6 of this Note or
the right of the Holder to rely thereon.

          (f)     Investment Experience. The Holder acknowledges that it is able
to fend for itself, can bear the economic risk of its investment, and has such
knowledge and experience in investing in companies similar to the Borrower and
in financial or business matters such that it is capable of evaluating the
merits and risks of this Note. The Holder has made the determination to enter
into this Note based upon its own independent evaluation and assessment of the
value of the Borrower and its present and prospective business prospects.

          (g)     Accredited Investor. The Holder is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D, as presently in effect.

          (h)     Restricted Security; Legends. The Holder recognizes that this
Note will not be registered under the Securities Act or other applicable federal
or state securities laws. The Holder understands that the Note is characterized
as a “restricted security” under the federal securities laws inasmuch as it is
being acquired from the Borrower in a transaction not involving a public
offering. The Holder acknowledges that it may not to sell or transfer this Note
unless it is registered under the Securities Act and under any other applicable
securities laws

          (i)     No General Solicitation. The Holder acknowledges that this
Note was not offered to the Holder by means of: (a) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium, or broadcast over television or radio, or (b) any other form of general
solicitation or advertising.

          (j)     Absence of Conflicts. The Holder’s execution, delivery, and
performance of, and compliance with, this Note and the consummation of the
transactions contemplated hereby, do not and will not:

          (i)     violate, conflict with or result in a breach of any provision
of or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any lien
upon any of the assets, properties or business of the Holder under, any of the
terms, conditions or provisions of (i) its certificate/articles of formation or
organization or any of its other formation or organizational documents, or (ii)
any material contract to which it is a party; or

          (ii)     violate any judgment, ruling, order, writ, injunction, award,
decree, or any law or regulation of any court or federal, state, county or local
government or any other governmental, regulatory or administrative agency or
authority which is applicable to the Holder or any of its assets, properties or
businesses, which violation would have a Material Adverse Effect.

          (k)     Brokers or Finders. The Holder has not incurred, nor will it
incur, directly or indirectly, as a result of any action taken by the Holder,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection

8

--------------------------------------------------------------------------------



with this Note or any transaction contemplated hereby. The Holder agrees to
indemnify and hold the Borrower harmless from any liability for any commission
or compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Holder, or
any of its respective officers, employees or representatives is responsible.

     8.     Miscellaneous.      The following general provisions apply:

          (a)      This Note, and the obligations and rights of the Borrower
hereunder, shall be binding upon and inure to the benefit of the Borrower, the
Holder, and their respective heirs, personal representatives, successors and
assigns. The Holder may not transfer this Note without the consent of the
Borrower, which consent shall not be unreasonably withheld.

          (b)     No amendment or waiver of any provision of the Note, nor
consent to any departure by a party herefrom, shall in any event be effective
unless the same shall be in writing and signed by the holders holding a majority
of the then outstanding aggregate principal balance of the $7,000,000 Notes;
provided, however, that no amendment that materially and adversely affects one
or more holders of the $7,000,000 Notes in a manner different and adverse from
the manner in which such amendment affects the other holders of such $7,000,000
Notes shall be effective without the written consent of such adversely affected
holder or holders. Any amendment, waiver or consent so made or effected shall be
binding upon all of the holders of the $7,000,000 Notes; provided, however, the
principal amount of this Note shall not be reduced without the prior written
consent of the holders of at least a majority of the then outstanding principal
amount of the $7,000,000 Notes. Any principal so reduced shall be so reduced
proportionally for all holders of the $7,000,000 Notes.

          (c)     All payments shall be made in such coin and currency of the
United States of America as at the time of payment shall be legal tender therein
for the payment of public and private debts.

          (d)     All notices and other communications required or permitted
hereunder shall be in writing. Notices shall be delivered personally, via
recognized overnight courier (such as Federal Express, DHL or Airborne Express)
or via certified or registered mail. All notices shall be effective upon
receipt. Notices may be delivered via facsimile or e-mail, provided that by no
later than two days thereafter such notice is confirmed in writing and sent via
one of the methods described in the previous sentence. Notices shall be
addressed as follows:

               (i)     if to the Borrower, to MTM Technologies, Inc., 1200 High
Ridge Road, Stamford, Connecticut 06905, Attention: Stephen Hicks, with a copy
to Ballard Spahr Andrews & Ingersoll, LLP, 1735 Market Street, 51st Floor,
Philadelphia, Pennsylvania 19103, Attention: Justin P. Klein.

               (ii)     if to the Holder, to c/o FirstMark Capital, L.L.C. 1221
Avenue of the Americas, New York, New York, 10020, with a copy to Brian Kempner,

9

--------------------------------------------------------------------------------



c/o FirstMark Capital, L.L.C., 1221 Avenue of the Americas, New York, New York,
10020.

          (e)     Whenever possible, each provision of this Note will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Note will be reformed,
construed and enforced in such jurisdiction to the greatest extent possible to
carry out the intentions of the parties hereto.

          (f)     This Note shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of New
York.

Signature on the following page

10

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Borrower has caused this instrument to be executed
in its corporate name by a duly authorized officer, by order of its Board of
Directors as of the day and year first above written.

  MTM TECHNOLOGIES, INC.         By: /s/  J.W. Braukman, III   Name:      J.W.
Braukman, III   Title: Senior Vice President and Chief     Financial Officer  

 

--------------------------------------------------------------------------------